Citation Nr: 0700684	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-00 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 until 
September 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

A review of the record discloses the veteran applied for 
service connection for duodenitis, kidney infection, loss of 
eyesight, and a bilateral sciatic nerve condition.  The RO 
has not adjudicated the veteran's petition to reopen and as 
such these claims are REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  PTSD was incurred in service and is causally or 
etiologically related to service.

3.  Symptoms of fibromyalgia were manifested during service 
and continued until the veteran's diagnosis of the disease.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for PTSD 
have been approximated. 38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).

2.  The criteria for a grant of service connection for 
fibromyalgia have been approximated. 38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in October 2000, 
April 2001, and July 2002.  These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claims of service 
connection are being granted, the RO will, upon issuance of 
this decision, assign a disability rating and an effective 
date for service connection.  Proceeding with the appeals 
presently does not therefore inure to the veteran's 
prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records, private medical records, 
Equal Opportunity Complaint and lay statements are associated 
with the claims file.  Additionally, the veteran was afforded 
a VA examination and provided testimony at a Board hearing in 
April 2004.  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  As such, 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.


The Merits of the Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in her claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

PTSD

The veteran seeks service connection for PTSD, specifically 
alleging her disability was caused by sexual harassment 
during service.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the evidence is at an approximate balance 
and the appeal will be granted.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

If a PTSD claim is based on inservice personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 38 C.F.R. § 3.304(f)(3).

The veteran has a diagnosis of PTSD as reflected by a 
December 2004 VA outpatient treatment record.  During the 
April 2006 Board hearing, the veteran explained she was 
sexually harassed by a first sergeant during service, 
including incidents such as unwanted advances in the 
workplace and frequent calls to her home.  The veteran 
explained she filed a complaint and was eventually 
transferred.  She reported that she no longer trusted her 
superiors, became depressed, and felt uncomfortable going out 
as she was scared to run into the first sergeant.  She also 
reported feeling unsafe at home and vulnerable generally.  

The veteran's stressor has been corroborated by the September 
1996 Equal Opportunity complaint which was filed by the 
veteran and by a notarized statement of L.Y.F., another 
service member, who described a conversation she had with the 
veteran about the incident.  Although the personnel records 
do not demonstrate significant behavioral changes, the 
documents of record clearly reflect the veteran filed a 
complaint, requested a transfer and was subsequently moved 
from under the supervisor's command.  The last element of 
service connection is competent medical evidence of a nexus.  
The December 2004 VA outpatient treatment record indicated 
the veteran has PTSD as a result of sexual trauma.  

Thus, when resolving all reasonable doubt in favor of the 
veteran, the Board finds that she experienced a stressful 
event during service which has been medically related to her 
current diagnosis of post-traumatic stress disorder.  
Therefore, service connection for post-traumatic stress 
disorder is granted.

Fibromyalgia

The veteran seeks service connection for fibromyalgia.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is at an approximate balance 
and the appeal will be granted.

The evidence of record clearly reflects the veteran has a 
current diagnosis of fibromyalgia.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

A service medical record dated in October 1995 contained a 
diagnosis of possible fibromyalgia.  Additionally, service 
medical records document several of the symptoms of the 
disease, including stomach problems, joint pain, particularly 
in the neck and back and knees, temporomandibular joint pain, 
vomiting, headaches, abdominal pain, difficulty sleeping, and 
fatigue.  While some of the records reflect complaints of 
generalized pain and do not provide a diagnosis for all of 
the conditions, there are also records that attribute the 
pain to motor vehicle accidents.  

The August 1999 examination performed in connection with the 
veteran's separation from service noted chronic low back 
pain, chronic knee pain, tarsel tunnel syndrome and 
migraines.  The examiner also referred to the veteran's 
multiple subjective complaints listed on the report of 
medical history completed by the veteran.  On this July 1999 
report of medical history, the veteran noted a history of 
swollen or painful joints, frequent or severe headaches, 
cramps in the legs, frequent indigestion, stomach liver or 
intestinal problems, arthritis, rheumatism or bursitis, bone, 
joint or other deformity, painful or trick shoulder or elbow, 
recurrent back pain, trick or locked knee, foot trouble, 
trouble sleeping, depression and easy fatigability.

The veteran continued to demonstrate symptomatology of 
fibromyalgia after her separation from service.  This 
included pain in several of the trigger points, fatigue, 
fever, headaches, stomach problems and sleep problems.  For 
example, the November 2000 Q.T.C. examination reflected 
subjective complaints of pain in the feet, knees, neck, back, 
abdomen and headaches.  Objective findings included pain on 
motion of the spine, and ankles and tenderness to palpation 
of the feet.  In January 2001, the veteran was seen at a VA 
hospital with complaints of pain in the back, neck, 
shoulders, scalp, chest, knees and abdomen.  The veteran also 
reported muscle aches and headaches.  The physician indicated 
the veteran had the classic trigger points for fibromyalgia 
and ultimately provided a diagnosis of fibromyalgia.   During 
the October 2002 QTC examination, the veteran complained of 
muscle pain in the neck, shoulders, back, legs, feet and 
arms.  She described cracking and pain in the knees, 
tightness in the shoulders, pain in the neck, spasms in calf 
muscles and migraines.  She reported fatigue, headaches, 
sleep disturbance, and a burning sensation.  She described 
the symptoms as constant.  Clinical examination revealed 
multiple tender points, including in the chest, back, neck, 
shoulders, arms, hands, claves, hips and feet.  The 
concluding diagnosis was fibromyalgia.

Most recently, in February 2005, the veteran's rheumatologist 
related that the veteran was under her care and was diagnosed 
with fibromyalgia.  The rheumatologist reported the veteran 
had presented with muscloskeletal symptoms since March 1998.  
The symptoms were described as pain in the neck, shoulders, 
back, knees, arms, elbows and chest.  The rheumatologist 
stated that the veteran should have been diagnosed with 
fibromyalgia since the onset of symptoms.  

Therefore, the Board finds the evidence is at an approximate 
balance, as some records attribute the pain to other causes 
and others provide the diagnosis of fibromyalgia.  Most 
significantly, the evidence demonstrates continuity of 
symptomatology.  Under the "benefit-of- the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 
(1993).  Accordingly, the Board finds that the veteran has 
fibromyalgia as a result of her active service.


ORDER

Service connection for PTSD is granted.

Service connection for fibromyalgia is granted.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


